DANA, J.
[¶ 1] Lee Curtis appeals from the judgment of the District Court (Portland, Beaudoin, J.) convicting him of one count of operating under the influence (Class D) in violation of 29-A M.R.S.A. § 2411(1) (1996). Curtis contends that the court erred in (1) denying him an involuntary intoxication defense; and (2) denying a de minimis dismissal. Finding no error, we affirm the judgment.
[¶ 2] Curtis claimed that his impairment—evidenced by erratic driving, slurred speech, unsteadiness, sluggish movements, and poor balance—was the result of consumption not of cannabis or alcohol, but of three prescription medications. Although he contends that he suffered from involuntary intoxication because he “had no idea” that the medication might affect his driving, he admits that he was aware of the warning on all three medicine bottles to “use caution when operating a car.”
[¶ 3] Because OUI is not a crime requiring any specific intent, any intent defense is unavailing. See 29-A M.R.S.A. § 2411(1) (1996). Thus, whether or not Curtis’s intoxication was involuntary is irrelevant to the determination of whether he violated the statute. See State v. West, 416 A.2d 5, 6-8 (Me.1980).
[¶ 4] Further, because Curtis’s OUI was not a de minimis infraction under the statute, see 17-A M.R.S.A. § 12(1) (1983), the court did not abuse its discretion in refusing to dismiss on de minimis grounds when Curtis intentionally consumed the drugs despite having been warned about driving after consumption. Compare State v. Kargar, 679 A.2d 81, 84, 86 (Me.1996) (articulating the factors appropriate for a de minimis analysis but vacating the defendant’s convictions because “the Legislature did not envision the extenuating circumstances present in [that] ease”).
The entry is:
Judgment affirmed